11%. A   IllAL

                             *
                                                                                        10/30/2020


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                    Case Number: AF 06-0628


                                      AF 06-0628
                                                                               FILED
                                                                              OCT 3 n 2020
                                                                           Bowen Greenwood
                                                                         Clerk of Supreme Court
IN RE THE RULES FOR LAWYER                                                  State of Montana
                                                                 ORDER
DISCIPLINARY ENFORCEMENT



       After soliciting comments on the proposal and considering the same at a public
meeting, the Court hereby adopts proposed revisions to the Montana Rules for Lawyer
Disciplinary Enforcement. The Commission on Practice of the Montana Supreme Court
petitioned for the revisions after collaborating with the Office of Disciplinary Counsel,
several members of the Montana State Bar who regularly appear before the Commission,
and Professor Jordan Gross ofthe University of Montana Alexander Blewett III School of
Law.
       IT IS ORDERED that the proposed revisions as approved by the Court during the
October 13, 2020 public meeting are ADOPTED. The Montana Rules for Lawyer
Disciplinary Enforcement are amended to read as shown in the attachment to this Order,
effective January 1, 2021.
       This Order and the attached Rules shall be posted on the Court's website. In
addition, the Clerk is directed to provide copies of this Order and the attachment to the
State Law Library, to Todd Everts and Connie Dixon at Montana Legislative Services, to
Timothy Lester and the Thomson Reuters Rules department at Thomson Reuters, to Patti
Glueckert and the Statute Legislation department at LexisNexis, and to the State Bar of
Montana, with the request that the State Bar provide notice of the revised Rules on its
website and in the next available issue of the Montana Lawyer.
       DATED thislonay of October, 2020.



                                                             Chief Justice
gl

     Justices